PER CURIAM:
After oral argument and careful consideration, the judgment of the district court is due to be affirmed for the reasons fully discussed at oral argument. With respect to plaintiff’s equitable estoppel claim, we need not decide whether the district court abused its discretion in declining to permit plaintiffs’ untimely motion to amend, because we agree with the district court that, in light of the language of the Medical Plan, the Separation Plan and the June 11, 2001 COBRA Enrollment Notice, there could be no reasonable reliance by plaintiff on the June 18, 2001 COBRA Confirmation of Enrollment or on the several conflicting oral statements.
AFFIRMED.